Title: To Thomas Jefferson from Arthur S. Brockenbrough, 22 January 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Jany 22d 1823
I regret exceedingly at being obliged to trouble you so offen about the affairs of this institution, but circumstances makes it necessary at this time to ask your advice—About a year ago Mr Oldham complained of my not settling his bill. his work now is all measured and the bills made out as far as we can agree, a very large portion is yet unsettled and I am inclined to believe we never shall as we differ very materially in many important articles in the bill—for instance in the price of doors, of six pannels, double or single worked he insists the book gives him double what others have recieved in settlement of their bills—in the Dormitory roofing he claims about $20 per square when others have settled at 8$P sqr in the framing for the Entablatures to the porticos—where others have recd about $5. P Sqr he charges nearly $30 Pr Sqr and in several other cases over goes the prices as layed down (in my opinion) in the books—the question is sir what will be the proper course to take to get a settlement? if by arbitration we shall be obliged to call in Workmen for other persons will not engage in the business, and I know from experiance they are too much disposed to favor the undertaken—if however you think it best to let it be settled in that way, I must look out for some man in Richmond to act on our part—there are some parts of John Neilsons bills also unsettled and about as much difficulty as there is the other case, he is no doubt urging on Mr Oldham in his course with the view of adopting the same mode of settlement if he gains his point, for my own part I had rather refer it to a jury than to a settlement by arbitration he is presing me constantly to appoint someone on the part of the University to settle it—I have settled the bills of Js Dinsmore, J. M Perry—of Dinsmore & Perry, of Geo: W Spooner, and Wares bills are nearly settled and all without much difficulty how then can I be much out in my ideas about the prices in the book? for surely those men would not have settled if they had not have supposed I had given them the best prices the book allows—. I will thank you to advise what I had best do—for I dislike Law as much as any one and am as much disposed to do justice to an individual as the public—We are indebted to individuals in Richmond for Nails, Hard Ware, Tin &c which I should like to pay off—if you think it adviseable to draw a part of the Annuity at this time—there is also about $800 due for hire of Laboures & some two or three hundred for Pork which I would wish to pay—Be pleased to let me hear from you as soon as convenient as I intend seting out for Richd on Friday morning—I am sir respectfuly your Obt SevtA. S. Brockenbrough